PER CURIAM.
This is an appeal by the General Council of the Assemblies of God, the parent national organization of a congregational church, from an order which granted a motion to dismiss and dismissed its complaint with prejudice. The action sought to establish the plaintiffs title to realty in Dade County which had been owned by a local church affiliate, the Evangelical Pentecostal Church and Refugee Center, Inc. Attached to the complaint, inter alia, was a resolution of that .corporation which purported conditionally to transfer title to the parent and at least prima facie established the right of the plaintiff to recover. Since only the sufficiency of the complaint itself is in issue, 40 Fla.Jur.2d Pleadings § 70 (1982), and neither of the grounds apparently relied upon below, the claimed inau-thenticity of the resolution, 40 Fla.Jur.2d Pleadings § 175, and the alleged res judica-ta effect of certain prior actions which did not appear on the face of the complaint, Sanchez v. Mercy Hospital, 386 So.2d 42 (Fla. 3d DCA 1980); Frank v. Campbell Property Management, Inc., 351 So.2d 364 (Fla. 4th DCA 1977), may properly be considered on a motion to dismiss, the judgment below is reversed and the cause remanded for further proceedings consistent herewith.